            Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 1 of 10
PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS


                            IN THE UNITED STATES DISTRICT COURT

                  FOR THE                                      DISTRICT OF TEXAS N9£texas_

                                                               DIVISION


                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY



PETITIONER                                                     CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)


vs.
                                                                             PRISONER ID NUMBER



RESPONDENT                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                           (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
       u der penalty of perjury. ny false statement of an important fact may lead to prosecution for
       perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to. questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
       before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pa peris.
        To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
       show that you cannot prepay the fees and costs, and (2) if you a e confined in TDCJ-CID, you
       must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
       confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
       completed by an authorized officer at your institution certifying the amount of money you have
       on deposit at that institution. If you have access or have had access to enough funds to pay the
       filing fee, then you must pay the filing fee.
            Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 2 of 10
5. ' Only judgments entered by one court may be challenged in a single petition. A separate petition
        must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The Venue List in your
       unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
       clerk s offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
       Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.



                                               PETITION

What are you challenging? (Check all that apply) ;

                A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
                probation or deferred-adjudication probation.
                A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
                A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
                Other: (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are resently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing our case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
       sentence that you are presently serving or that is under attack: -

         o/sft/cf
                        ar                                      3;
2. Date of judgment of conviction:                                                        SO          •

3.        Length                         of         sentence:                                        :

4.     Identify the docket numbers (if known) and all crimes of which you were convicted that you ish
       to challenge in this habeas action:




                                                    -2-
          Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 3 of 10
Judgment of Conviction or Sentence, Probation or Deferred-A judication Probation:

5. What was your plea? (Check one) Gfisiot Guilty . D Guilty D Nolo Contendere

6.     Kind of trial: (Check one) E fury                  Judge Only

7.     Did you testify at trial?                          Yes E No ; -

8.     Did you appeal the judgment of conviction? Q Ye D No

9.     If you did appeal, in what appellate court did you file your direct appeal?

                                                      Cause Number (if known):,/

       What was the result of your direct appeal (affirmed, modified or reverse )?///}£

       What was the date of that decision? SC /. c )//

       If you filed a petition for discretionary review after the decision of the court of appeals, answer
       the following:

       Grounds raised:




       Result:                J//f
       Date of result:                                Cause Number (if lenown):

      If you filed a petition for a writ of certiorari with the United States Supreme Comt, answer the
      following:

      Result:
                                                 //r l
      Date of result:

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
      judgment in any court, state or federal? This includes any state applications for a writ of habeas
       corpus that you may have filed. E Yes D No

11. If your answer to 10 is Yes, give the following info mation:

      Name of court:                  i-f'f    /-   X     y

      Nature of proceeding:

      Cause number (if known):




                                                    ¦3-
         Case
       Date    3:18-cv-00376
            (month,            Document
                    day and year)            1 petition,
                                  you filed the Filed onapplication
                                                         11/01/18 inor TXSD    Page
                                                                       motion as    4 ofby10
                                                                                 shown     a file-
       stamped date from the particular court:

       Grounds raised:




      Date of final decision:

      What was the decision?

      Name of court that issued the final decision:

      As to any second petition, application or motion g .the same information:

      Name of court:

      Nature of proceeding:

      Cause number (if loiown):

      Date (month, day and year) you filed the petition, application or motion as shown by a file-
      stamped date from the particular court:



      Grounds raised:




      Date of final decision: _

      What was the decision?

      Name of court that issued the final decision:

      If you have filed more than two petitions, applications or motions, please attach an additional
      sheet of paper and give the same information about each petition, application or motion.

12.   Do you have any future sentence to serve after you finish serving      sentence you are attacking
                              in this petition? D Yes: Ellsio

      (a) If your answer is Yes, give the name and locationof th ourt that imposed the sentence
             to be served in the future:                                                       /




      (b)     hive the date and length of the sentence to be served in the future:

                                                        //?
                                                 -4-
        (C)CaseHave
                3:18-cv-00376     Document 1 Filed on 11/01/18 in TXSD Page 5 of 10
                    you filed, or do you intend to file, any petition attacking the judgment for the
                sentence you must serve in the future?           Yes BNo

Parole Revocation:

 13. Date and location of your parole revocation:

14. Have you filed any petitions, applications or motion in any state or federal court challenging
       your parole revocation?             Yes Q No

       If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. Jor omr originalf ofi iction, was there a finding that you used or exhibited a deadly wea o ?
           M g                    Q
16. Are you eligible for release on mandatory supervision? D Yes Q No

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:
                                                   JL
       Disciplinary case number:

       What was the nature of the disciplinary charge against you?

18. Date you were found guilty of the disciplinary violation:

       Did you lose previousl earned good-time days? Cl Yes

       If your answer is “Yes,” provide the exact number of previously earned good-time days that were
       forfeited by the disciplinary hearing officer as a resulj fff your disciplina y hearing:


       Identify all other punishment imposed, including the length of any punishment, if applicable, and
       any changes in custody status:




19. Did you appeUjliefffi ing of guilty through the prison or TDCJ grievance procedure?
          Yes dNo

      If your answer to Question 19 is “Yes, answer the following:

      Step 1 Result:



                                                  -5-
          Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 6 of 10
               Date of Result:

        Step 2 Result:

               Date of Result:

All petitioners must ans er the remaining questions:
                                                                i

20. For this petition, state every ground on which you claim thatyou are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To roceed in the federal court, you must ordinarily first exhaustyour available state-.
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you mav be barred from presenting additional grounds
       atalaterdate

A.     GROUND ONE: v/                                                                /c/f



       Suppo ting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

         fe7h'dJ f //)/ /)/ /                                /'a A gAj cr 7
        tt/'s Jf teJceJ o                                       /M //£ Aa:
                             ma/ /M S
         /      a /)/                .         dS               tS f/'/e d                         -



B. GROUND TWO:



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




                                                   -6-
        Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 7 of 10

c.   GROUND THREE:



     Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




D. GROUND FOUR:



     Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




21. Relief sought in this petition: .                                 ? S~ ~




                                     r 7//£ 7/7>?/




                                                 -7-
         Case
22. Have you   3:18-cv-00376
             previously          Document
                        filed a federal     1 Filed
                                        habeas       on attacking
                                               petition 11/01/18 the
                                                                  in TXSD   Page 8 of 10
                                                                      same conviction, parole
        revocation or disciplina y proceeding that you are attacking in this petition? ClYes 0No
        If your answer is Yes, give the date on which each petition was filed and the federal court in
        which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
        dismissed with prejudice, or (c) denied.




       If you previously filed a federal petition attacking the same conviction and such petition was
       denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
       second petition, as required by 28 U.S.C. § 2244(b)(3j and (4)? D Yes EfNo

23. Armafiy of the grounds listed in question 20 above presented for the first time in this petition?
       0Yes          No

       If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
       reasons for not presenting them to any other court, either state or federal.

             7/i/i /s / >                                    /V'j                 (J/yf



24. Do you have any petition or appeal now pending (filed and not yet decided) in n mourt, either
       state or federal, for the judgment you are challenging? Yes CH o

       If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
       application, or federal habeas petition), the court in wlnch/jar h proceeding is pending, and the
       date each proceeding was filed.




25.    Give the na e and address, if you know, of each attorney who represented you in the following
       stages of the judgment you are challenging:

       (a)    At preliminary hearing: ,jt-
                                                   f
       (b)    At arraignment and plea: _ 0c> Jr
                                         f
       (c)    At trial:

      (d)     At sentencing:

      (e)     On appeal:            0a                        6
      (f)     In any post-conviction proceeding:          ///s9

                                                  -8-
            Case 3:18-cv-00376 Document 1 Filed on 11/01/18 in TXSD Page 9 of 10
         (g) On appeal from any ruling against you in a post-conviction proceeding:




Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.* 1 2

               -//.                                                                                      ..




         1 The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
provides in part that:

         (1) A one-year period of limitation shall apply to an application for a writ ofhabeas corpus by a person in
                  custody pursuant to the judgment of St te court. The limitation period shall run from the latest of-

                   (A) the date on which the ju gment became final by the conclusion ofdirect eview or the
                            expiration of the time for seeking such review; ;

                   (B) the date on hich the impediment to filing an application created by State action in violation
                            of the Constitution or laws ofthe United States is re oved, if the applicant was prevented from
                            filing by such State action;

                   (C) the date on which the constitutional right asserted was initially recognized by the Supreme
                            Court, if the right has been newly recognized by the Supreme Court and made retroactively
                            applicable to cases on collateral review; or

                   (D) the date on which the factual predicate of the clah or claims presented could have been
                            discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State post-conviction or other collateral revie
                   with respect to the pertinent judgment or claim is pending shall not be counted to ard any period of
                   limitation under this subsection.




                                                           -9-
          Case 3:18-cv-00376
         Wherefore,                Document
                    petitioner prays           1 Filed
                                     that the Court grant on
                                                          him11/01/18    in whic
                                                              the relief to TXSDhe may
                                                                                   Pagebe10 of 10
                                                                                          entitled.




                                                          Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

      /o- f- /r                                           (month, :day, year).



        Executed (signed) on                                              (date).




                                                        Signature of Petitioner (required


Petitioner s current address:




                                                   -10-
